Cooper, C. J.,
delivered the opinion of the court.
We know of neither an authority nor a principle upon which we can try on appeal the existence of a fact which has arisen since the judgment in the court below, or upon which the alleged fact, if now found to be true, would warrant a reversal of a judgment right when it was rendered. This court can only reverse a case erroneously determined by the inferior court; a judgment right when rendered is not subject to reversal .because of any fact arising after its rendition, and which, if it had existed at the time, would have produced a different result.

The errors assigned on the action of the court below are not maintained, and the judgment is affirmed.